ON RETURN TO REMAND
PATTERSON, Presiding Judge.
Finding George Henderson’s petition for postconviction relief to be facially meritorious, we remanded his case to the trial court with instructions to conduct further proceedings and to make specific findings of fact relating to each issue presented in the *151petition. 586 So.2d 1009. In his petition, Henderson contended that his plea of guilty to the offense of unlawful distribution of cocaine was involuntarily made and was made without an understanding of the charge and the consequences of the plea. He further contended that his counsel for various stated reasons was constitutionally ineffective in representing him in the guilty plea proceedings.
In response to our remand, the trial court conducted a hearing at which the appellant was present and was represented by counsel. The trial court has filed a return which contains its detailed order setting out the evidence presented at the hearing, its findings, and the exhibits introduced at the hearing. The trial court found that Henderson’s guilty plea was voluntarily entered with a full understanding of the charge against him and the consequences of his plea. This finding is supported by a properly executed Ireland form introduced at the guilty plea proceedings along with the transcript of the colloquy between Henderson, the court, and defense counsel concerning the guilty plea. The Ireland form and colloquy are a part of the trial court’s return.
The trial court further found that Henderson was not denied effective assistance of counsel in the proceedings and concluded that Henderson’s postconviction petition was instituted by him in an effort to negotiate a more favorable sentence.
The record supports the findings of the trial court, and its judgment denying the petition for postconviction relief is due to be, and it is hereby, affirmed.
OPINION EXTENDED; AFFIRMED.
All Judges concur.